Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 03/26/2021 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the second memory channel includes a second command/address bus and a second data bus, wherein the first memory channel is different than the second memory channel, wherein the first memory locations are different than the second memory locations, and wherein the first memory element is a different type of memory element than the second memory element.

Claim 11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the first memory channel includes a first command/address bus and a first data bus; selecting a second type of memory type for a second memory element of the DDR5 DIMM, wherein the second memory channel includes a second command/address bus and a second data bus, wherein the first memory element is a different type of memory element than the second memory element; Atty Dkt No: DC-108143Page 3 of 7App No: 15/484,735configuring the 


Claim 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:

wherein the first memory channel includes a first command/address bus and a first data bus; and Atty Dkt No: DC-108143Page 4 of 7App No: 15/484,735a second memory element configured to perform memory transactions for second memory locations associated with the second memory element via a second memory channel of the DDR5 memory controller, wherein the second memory channel includes a second command/address bus and a second data bus, wherein the first memory channel is different than the second memory channel, wherein the first memory locations are different than the second memory locations, and wherein the first memory element is a different type of memory element than the second memory element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824